Citation Nr: 1020780	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected osteoarthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
After a thorough review of the Veteran's claims file, the 
Board finds that remand is required because VA has not yet 
met its duties under the VCAA with regard to the Veteran's 
claims for entitlement to service connection for a left ankle 
disorder, entitlement to an initial compensable evaluation 
for service-connected bilateral hearing loss, and entitlement 
to an initial evaluation in excess of 20 percent for service-
connected osteoarthritis of the left shoulder.

Left Ankle Disorder

The Veteran is seeking service connection for a left ankle 
disorder.  He claims that he sustained an injury to the left 
ankle when he twisted it while running in the sand during 
military training.

A July 1972 service treatment record reflects that the 
Veteran complained of left ankle pain after a twisting injury 
and a walking cast was applied.  X-ray testing at that time 
revealed no fracture.  The Veteran was put on profile with no 
crawling, stooping, running, or jumping; and no prolonged 
standing or marching over 20 minutes due to a sprained left 
ankle.

An October 2006 private medical opinion letter from Dr. W.S. 
stated that the Veteran had left ankle complaints "related 
to service-connected injury (1972)".  
Dr. S. noted that physical examination revealed no limitation 
of motion and x-ray testing showed a non-united medial 
malleolus fracture fragment.

The Veteran underwent a VA examination in December 2006.  In 
the resulting examination report, the Veteran reported that 
he sustained a sprain injury to the left ankle during 
military training.  He denied any other injuries of his left 
ankle.  He stated that his left ankle never bothered him 
until 9 months ago.  He complained of shooting pain on 
walking, and that the pain increased during cold weather.  X-
ray testing revealed some bony spurring on the calcaneum, but 
that joint spaces were well-maintained.  No fracture or 
dislocation was found.  The examiner noted that the Veteran 
brought in an x-ray taken by a private physician in October 
2006, and that it was shown to a VA radiologist, who stated 
that there was an old fracture of the tip of medial malleolus 
and it should not cause any problem to the Veteran's left 
ankle.  It was also noted that the VA radiologist could not 
determine the age of the fracture.  The diagnosis was old 
chip fracture of the tip of medial malleolus of the left 
ankle (non-united) with no limitation of motion.  The VA 
examiner opined that the Veteran's current symptoms of the 
left ankle are not related to his left ankle sprain in 
service.  In support of this conclusion, the examiner noted 
that the x-ray testing taken at the time of the injury was 
negative and that the Veteran's separation examination report 
was negative for any ankle condition.

In a September 2007 statement and at a March 2010 Board 
hearing, the Veteran's representative asserted that the 
December 2006 VA examiner was not qualified to render 
opinions regarding the onset and etiology of the Veteran's 
orthopedic conditions as the examiner was an 
anesthesiologist.  The representative also quoted an opinion 
of Dr. R.H. that the VA examiner's opinion had little 
probative value because of the substantial deficiency in the 
opinion.  Under the circumstances of this case, the Board 
finds that the Veteran must be afforded another VA 
examination by an orthopedic expert to determine the etiology 
of his current left ankle disorder.

In addition, a review of the record also reveals that 
additional private medical records relating to the Veteran's 
left ankle disorder may be available in this matter that have 
not been obtained.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  As noted above, the 
December 2006 VA examiner indicated that the Veteran brought 
in an October 2006 x-ray of his left ankle taken by a private 
physician.  While, the record includes a private opinion 
letter prepared by Dr. W.S. noting the x-ray result of the 
Veteran's left ankle, the records relating to the actual 
treatments for the left ankle, to include the x-ray report, 
are not in the claims file.  These records are relevant to 
the evaluation of the Veteran's left ankle disorder.

Bilateral Hearing Loss

In regard to the claim for an initial compensable evaluation 
for the Veteran's service-connected bilateral hearing loss, 
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected bilateral hearing loss 
in May 2006 and January 2007, more than 3 years ago.  In 
addition, the Veteran and his spouse testified at the March 
2010 Board hearing that he was coached on how to take hearing 
tests and as a result the VA examinations did not adequately 
describe his true level of symptomatology.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of his service-connected 
bilateral hearing loss and obtain an accurate result.  
38 C.F.R. § 3.327 (2009).

Osteoarthritis of the Left Shoulder

The Veteran claims that the most recent examination obtained 
in December 2006 in conjunction with his claim for an 
increased initial evaluation for his left shoulder disorder 
was inadequate for the purposes of determining the severity 
of the his disability.  At the March 2010 Board hearing, he 
testified that the December 2006 VA examiner did not attempt 
to take into consideration the functional loss on repetitive 
motion.  An increased evaluation may be warranted where the 
evidence shows functional loss of the service-connected joint 
in addition to the limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (holding that evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  Accordingly, an additional VA examination is required 
to provide a current picture of the Veteran's service-
connected osteoarthritis of the left should at issue on 
appeal.  38 C.F.R. § 3.327; see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of Veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
left ankle disorder, bilateral hearing 
loss, and osteoarthritis of the left 
shoulder, to include the private treatment 
records relating to the Veteran's left 
ankle from Dr. W.S.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the 
RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA examination by 
an orthopedic specialist with the 
appropriate training and expertise to 
determine the etiology of any current left 
ankle disorder found.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any degree of the Veteran's left 
ankle disorder is related to his period of 
military service, or to any incident 
therein, to include his inservice left 
ankle sprain injury in 1972.  A complete 
rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The Veteran must be afforded an 
additional VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the findings 
of pure tone decibel loss at 1000, 2000, 
3000 and 4000 Hertz must be numerically 
reported and speech recognition must be 
derived using the Maryland CNC Test.  The 
examiner must fully describe the 
functional effects caused by the Veteran's 
hearing disability.  The claims file and a 
copy of this Remand must be made available 
to the examiner and reviewed in 
conjunction with the examination.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.  The Veteran must also be afforded a VA 
examination by a physician with the 
appropriate training and expertise to 
determine the current nature and severity 
of his service-connected osteoarthritis of 
the left shoulder.  All indicated tests 
and studies, to include active range of 
motion testing of the left shoulder, 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished with the use of a goniometer.  
If pain is present on any motion, the 
examiner must state at what degree the 
pain begins.  All clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe, in detail, all symptomatology of 
the Veteran's service-connected disorder.

Then the examiner must address whether 
there is any weakened movement, 
incoordination, excess fatigability, or 
pain on movement as a result of the 
Veteran's service-connected left shoulder.  
The same range of motion studies must then 
be repeated after at least 10 repetitions.  
The functional impairment due to weakened 
movement, incoordination, excess 
fatigability, or pain on movement must, if 
feasible, be assessed in terms of 
additional degrees of limitation of motion 
of the left shoulder.

The claims file and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide any requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
must be typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any of the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any of the reports is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claims on appeal.  If the benefits on 
appeal remain denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran and his representative, which 
must address all of the evidence of record 
since the issues were last adjudicated by 
the RO.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


